Citation Nr: 1539183	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle sprain.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right foot condition manifested by numbness and tingling.

3.  Entitlement to service connection for a right foot condition manifested by pain, numbness, and tingling.

4.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Antonio Tejeda Guzman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to April 2010.  He also had other periods of service in the National Guard since 2007, including periods of active duty for training (ADT).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in St. Paul, Minnesota.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's right foot claim, in light of the medical and lay evidence of record, the Board has sympathetically recharacterized the underlying claim more broadly as for a right foot condition manifested by pain, numbness, and tingling (previously characterized as for right foot tarsal tunnel syndrome).

Also, with regard to the Veteran's right foot claim, regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in detail below, the Board has found that new and material evidence has been received, and the claim is reopened and granted herein.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In January 2015, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim for an evaluation in excess of 10 percent for residuals of a right ankle sprain.

2.  A March 2011 rating decision denied the Veteran's claim of entitlement to service connection for right foot tarsal tunnel syndrome; the Veteran did not file a notice of disagreement or submit new and material evidence within one year.

3.  Evidence received since the March 2011 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot condition manifested by pain, numbness, and tingling.

4.  The Veteran's right foot condition manifested by pain, numbness, and tingling is shown to be etiologically related to any disease, injury, or incident in service.

5.  The Veteran's preexisting low back condition is shown to have been aggravated by his active service beyond the natural progress of the disease.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal for an evaluation in excess of 10 percent for residuals of a right ankle sprain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The March 2011 rating decision that denied entitlement to service connection for right foot tarsal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a right foot condition manifested by numbness and tingling has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Service connection for a right foot disability manifested by pain, numbness, and tingling is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.102, 3.303, 3.304 (2015).

5.  Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claim for an evaluation in excess of 10 percent for residuals of a right ankle sprain, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At the July 2015 Board hearing, the Veteran, by way of his representative, expressed his desire to withdraw from appellate consideration his appeal with regard to entitlement to an evaluation in excess of 10 percent for residuals of a right ankle sprain.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for an increased rating for his service-connected residuals of a right ankle sprain, and it must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right foot disability manifested by numbness and tingling is reopened and granted herein.  Also, his claim for service connection for a low back disability is granted herein.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

A.  New and Material

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The issue for resolution before the Board is whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for service connection for a right foot condition manifested by numbness and tingling.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

By way of background, a March 2011 rating decision denied the Veteran's claim of entitlement to service connection for right foot tarsal tunnel syndrome.  The Veteran did not file a notice of disagreement or new and material evidence within one year, and the March 2011 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).  

At the time of the March 2011 rating decision, the claims file included an April 2009 informal line of duty investigation memorandum, which noted a right foot sprain occurred in February 2009.  The Veteran's personnel records in the claims file at that time, however, did not include information as to the nature of his service in February 2009 (such as whether the injury occurred during a period of ADT).

Since the final March 2011 rating decision, new evidence associated with the claims file includes but is not limited to, a March 2013 Report of General Information, which reflects the RO contacted the Morris Armory by telephone, and the Morris Armory confirmed that the informal April 2009 line of duty investigation report in the claims file was approved, and was the only line of duty investigation report.

Because new evidence received since the March 2011 rating decision includes telephone confirmation in March 2013 from the Morris Armory that the April 2009 line of duty report was approved, such that the Veteran's February 2009 right foot injury was able to be confirmed as having been incurred in the line of duty (i.e., during either ADT or IDT), the Board finds this evidence is not only new, but also material.  Therefore, the claim is reopened.

B.  Right Foot

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in the line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

 "Active military, naval, or air service" is defined in 38 U.S.C. § 101(24) to include any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  It also includes any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  

"Active duty for training" (ADT) for members of the Army National Guard of any state is defined in 38 U.S.C. § 101(22)(C) as including full-time duty under sections 316 (rifle instruction of civilians), 502 (annual training), 503 (field exercises), 504 (National Guard schools), and 505 (Army and Air Force schools and field exercises) of title 32.  See also 38 C.F.R. § 3.6(c)(3) (2015); Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Inactive duty for training (IDT) generally includes duty other than full-time duty prescribed for Reserves or the National Guard of any state (e.g., weekend drills).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

"[A] service department finding that injury, disease, or death occurred in the line of duty will be binding on the Department of Veterans Affairs."  38 C.F.R. § 3.1(m) (2015).

The Veteran served on active duty from April 2009 to April 2010, including service in Iraq and Kuwait from July 2009 to March 2010.  He also had other periods of service in the National Guard since 2007, including periods of active duty for training (ADT).

The Veteran claims that he has a right foot condition manifested by numbness and tingling and tingling that he incurred during annual training in February 2009 when he twisted his right ankle/foot walking through a ditch carrying a heavy pack.  See, e.g., VA treatment record, June 2010; Correspondence, April 2010; Private treatment record, June 2013, Dr. A.G. (D.P.M).

At the outset, the Board notes that the Veteran is already service-connected for residuals of a right ankle sprain incurred in the same February 2009 incident in service.

Unfortunately, several of the Veteran's service treatment records have been found to be unavailable.  However, some of his service treatment records are in his personnel file, which has been associated with the claims file.  An April 2009 informal line of duty investigation memorandum that reflects that the Veteran was determined to have incurred a right foot strain/sprain in the line of duty in February 2009.  June 2009 and August 2009 records show the Veteran was placed on profile due to a right foot injury.  On a March 2010 post-deployment health re-assessment form, the Veteran checked the box reporting that he had received treatment for numbness or tingling in the hands or feet, and that he continued to experience symptoms.  The clinician noted that further evaluation was needed for right foot pain.  A March 2010 report of medical assessment reflects the clinician noted the Veteran had sprained his right foot prior to deployment, and that he complained of sharp shooting pains during deployment.  An August 2010 post-deployment health re-assessment form reflects that the Veteran answered "yes" to the question as to whether he incurred an injury or was otherwise physically hurt, and that he was still experiencing symptoms.  He checked the box indicating his symptoms involved numbness or tingling in his hands or feet.  The clinician noted that the Veteran had twisted his right ankle, and continued to experience pain, numbness, and tingling.  

As noted above in reopening the claim, in March 2013, the RO contacted the Morris Armory by telephone and received confirmation that the April 2009 line of duty report was approved.  Therefore, although the Veteran's personnel records do not include any report listing the Veteran's annual training dates in early 2009 or otherwise showing whether the Veteran was in a period of ADT or IDT when he injured his right foot in February 2009, the April 2009 line of duty report as well as the March 2013 telephone contact made by the RO serve to confirm the Veteran's reported history that he injured his right foot/ankle in the line of duty.  Therefore, the Veteran clearly incurred his right foot injury in the line of duty during either ADT or IDT, most likely during annual training per the Veteran's credible report, which constitutes ADT.

Post-service, an April 2010 VA treatment record reflects the Veteran reported he was told by a private physician at Stevens Medical Center that he had right tarsal tunnel syndrome and that he should seek further evaluation at the VA medical center.  June 2010 and December 2010 VA podiatry records reflect that the Veteran complained of pain and numbness in his right foot, which he reported he experienced since he injured his right foot/ankle in service in February 2009.  These records reflect diagnosed tarsal tunnel symptoms.

An October 2010 VA examination report reflects the examiner noted the Veteran's history of reporting right foot numbness since he injured his right foot/ankle in service in February 2009, examination revealed pinprick and light touch sensation were absent, and the examiner opined the Veteran was experiencing neuropathy in his right foot due to his sprain in service and tarsal tunnel syndrome.

Also, a more recent June 2013 private podiatry evaluation record from Dr. A.G. reflects she noted the Veteran's history of a right ankle sprain in service, and experiencing right foot pain, numbness, and tingling since the injury.  She examined the Veteran and recorded a diagnosis of right foot tarsal tunnel syndrome.

In light of the above evidence of record, the Board finds that service connection for a right foot disability manifested by numbness and tingling is warranted.  Service records confirm the Veteran injured his right foot in February 2009 in the line of duty (i.e., during ADT or IDT), he reported experiencing right foot pain, numbness, and tingling during his active service in 2010 that was attributed in those records - by clinicians - to his February 2009 right foot/ankle sprain injury, the Veteran has reported continuing to experience right foot pain, numbness, and tingling since the in-service injury, and the October 2010 VA examiner opined that the Veteran's symptoms were neuropathy due to tarsal tunnel syndrome caused by the in-service injury.  Dr. A.G. also diagnosed right foot tarsal tunnel syndrome in June 2013.

The Board acknowledges that February 2013 and May 2013 VA medical opinions reflect the VA examiners opined that the Veteran does not have right tarsal tunnel syndrome.  However, at the same time, the June 2013 Dr. A.G private evaluation report reflects diagnosed right tarsal tunnel syndrome.  A recent June 2014 VA examination report also notes diagnosed with tarsal tunnel syndrome, but that the claims file was not available for review, and no etiological opinion was provided.  An April 2013 VA examination report and addendum opinion diagnosed neuropathy based on the Veteran's symptoms, albeit the opinion attributed it to the Veteran's back condition (and the Board is granting service connection for the Veteran's low back condition, as explained in detail below).  The Board also acknowledges that October 2013 private records from Dr. J.A., including an evaluation and EMG and nerve conduction studies based on the Veteran's right foot complaints, reflect Dr. J.A. opined that the Veteran had no electrodiagnostic to support tarsal tunnel syndrome, but that a tear of the extensor hallucis longus in service could not be excluded, and diagnoses including limb pain, paresthesias, and L5 radiculopathy were recorded.

Regardless, the Veteran has been shown to have various diagnosed right foot conditions manifested by pain, numbness, and tingling.  The Board emphasizes that whether the condition constitutes neuropathy, tarsal tunnel syndrome, a tear of the extensor hallucis longus, or another right foot neurological condition is only a matter of semantics, as either way the Veteran clearly has a diagnosed right foot disability manifested by pain, numbness, and tingling that he has reported since his annual training in February 2009, and which the October 2010 VA examiner attributed to his in-service injury in February 2009.

Therefore, the Board concludes that a right foot disability manifested by pain, numbness, and tingling was incurred in service, and that service connection for such is warranted.

C.  Low Back

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

The Veteran claims that he had a preexisting low back condition that was permanently aggravated by his active service in Iraq and Kuwait from July 2009 to March 2010 driving an MRAP vehicle due to constant "jarring" riding over rough terrain.  See, e.g., Statement, September 2012.  

As an initial matter, the Board notes that the Veteran's DD Form 214 from his period of active service from April 2009 to April 2010, including service in Iraq and Kuwait, reflects that his MOS was motor transport operator (88M10).

Prior to the Veteran's service, a December 2006 lumbar spine MRI report from Stevens Medical Center reflects he complained of low back pain and radiculopathy.  An impression of degenerative facet arthropathy at the L4-L5 and L5-S1, noted as unusual in a patient of his age, significant disc bulging at the L4-L5 level levels, and prominent Schmorl node formation with disc herniation through the upper plate of L1 most probably Scheuermann disease.

The Board emphasizes that it is undisputed that the Veteran had a preexisting low back condition prior to any of his service.  The Veteran explained at the Board hearing that he had the MRI for his back in 2006 after falling off a ladder while painting.

As explained above, several of the Veteran's service treatment records have been found to be unavailable, and none of the available service records in the claims file reflect any complaints of any back problems.  The Veteran did, however, testify at the Board hearing that as a heavy truck operator in Iraq and Kuwait, driving on bumpy roads without any suspension, his back was jarred a lot, and he began to notice back pain in service when trying to help carry 50 caliber weapons - that he had difficulty bending over and grabbing it and throwing it over his shoulders.  He testified that at times, at night, there would be six- to eight-foot drops in the road.  He also testified that he was given pain medication once for complaints of back pain while stationed in Kuwait.

Shortly after the Veteran's discharge from active service, a September 2010 VA urgent care record reflects the Veteran complained of low back pain for four days.  He reported it was similar to an occurrence in 2006 that resolved and never recurred.  His 2006 MRI report was reviewed, as well as a September 2010 VA x-ray (that was negative), and a diagnosis of an acute lumbosacral sprain was recorded.  Subsequent September 2010 VA treatment records reflect he was followed for continued complaints of low back pain, which he reported radiated into his right buttock and into his right thigh with occasional tingling and a sense of weakness in his leg.

A November 2010 MRI report from Stevens Medical Center reflects an impression including diffuse degenerative facet arthropathy, disc degeneration at L5-S1, disc bulging at L4-L5 and L5-S1 with an associated annular tear at the L4-L5 level, relative spinal canal narrowing at L4-L5 level without stenosis, and mild neural foraminal narrowing without stenosis at L4-L5 and L5-S1 levels bilaterally. 

A November 2012 VA examination report, with a December 2012 addendum, reflects that the VA examiner ultimately opined that the Veteran's condition clearly and unmistakably preexisted service, but was aggravated beyond its natural progression by his active service.  The examiner reasoned that the Veteran's MOS in service was a motor transport operator, and the examiner noted the Veteran reported his trucks did not have good suspension and did not slow down for bumps.

In light of the above evidence of record, including the comparative 2006 and 2010 MRIs of the Veteran's lumbar spine before and after his service, his credible testimony regarding his experience in service driving the trucks on bumpy roads and of back pain in service, and in light of the positive VA examiner's opinion that the Veteran's low back disability clearly and unmistakably preexisting service but was aggravated by his service (in Iraq and Kuwait), the Board finds that service connection for a low back disability is warranted, and will grant the claim.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.

Service connection for a right foot disability manifested by pain, numbness, and tingling is granted.

Service connection for a low back disability based upon aggravation of a pre-existing low back disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


